Citation Nr: 0821007	
Decision Date: 06/26/08    Archive Date: 06/30/08

DOCKET NO.  07-03 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for lung cancer to include 
as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Eckart, Counsel





INTRODUCTION

The veteran served on active duty from February 1969 to March 
1971.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of March 2006 from the Nashville, 
Tennessee Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the matter on appeal.  


FINDINGS OF FACT

Prior to the promulgation of a decision in the appeal of 
entitlement to service connection for lung cancer to include 
as secondary to Agent Orange exposure, the veteran withdrew 
his appeal. 


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2) (West 
2002); 38 C.F.R. §§ 20.202, 20.204(b),(c) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Secretary shall decide all questions of law and fact 
necessary to a decision by the Secretary under a law that 
affects the provision of benefits by the Secretary to the 
veterans or the dependents or survivors of veterans.  38 
U.S.C.A. § 511(a).

All questions in a matter which under section 511(a) of title 
38, United States Code, are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary.  Final decisions on such appeals shall be made by 
the Board. Decisions of the Board shall be based on the 
entire record in proceedings and upon consideration of all 
evidence and material of record and applicable provisions of 
law and regulation.  38 U.S.C.A. § 7104(a).

The Board may dismiss any appeal which fails to allege error 
of fact or law in the determination being appealed.  38 
U.S.C.A. § 7105.

In addition, a Substantive Appeal may be withdrawn in writing 
at any time before the Board promulgates a decision.  38 
C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the 
appellant or by his or her authorized representative  38 
C.F.R. 
§ 20.204(a).  

Concerning the issue of entitlement to service-connection for 
lung cancer to include as secondary to Agent Orange exposure 
the veteran timely perfected his appeal as to these issues 
with the timely submission of a substantive appeal in January 
2007.    

Prior to the promulgation of a Board decision in this matter, 
the veteran submitted a VA Form 21-4138 dated in June 2008 
stating that "I would like to cancel my upcoming Video 
Hearing scheduled for June 19, 2008.  I would like to 
withdraw my appeal of service-connection for lung disease due 
to Agent Orange.  I have no new evidence to present."  
Although signed by someone other than the veteran, the form 
contained the name, claim number and address for the veteran, 
thus satisfying the requirements for an appeal withdrawal 
under 38 C.F.R. § 20.204(b).  

Hence, the veteran withdrew his appeal.  

As the appellant has withdrawn his appeal, there remain no 
allegations of errors of fact or law for appellate 
consideration concerning these issues.  The Board therefore 
has no jurisdiction to review these issues.




ORDER

The claim for entitlement to service connection for lung 
cancer to include as secondary to Agent Orange exposure is 
dismissed.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


